DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is in reply to the January 12, 2022 Amendment under 37 CFR 1.111.  The Amendment does not make any claim amendments, and no claims are cancelled, nor are any new claims added.  Currently claims 1-20 remain pending
Response to Arguments
Applicant submits that, claim 1, which is rejected under 35 USC 102(a)(1) over Koch (U.S. Patent Application Publication No. 2003/0187955 A1) in particular, does not disclose each and every element of the claimed invention.
The Examiner respectfully disagrees.  
Applicant asserts that Koch fails to disclose, “sending, by the first application, the directed content to a second application executing on the client device to render the redirected content,” (Remarks, page 6).  Identifying the last element in claim 1.
Claim 1 is provided for illustration below.
A method comprising:
determining, by a first application executing on a client device, to establish a remote session for a user of the client device (see, Fig. 2, and detailed description, including, as shown in remote access system 200, a participating user 205 may request data from a remote server computer by interacting with one or more computing devices 15, 17, 19, 20, and 21 (of FIG. 1) operating computing applications 180a-d. Computing applications 180a-d communicate the request to the server computer 20b operating computing application 180a over communications network 160, para. 0031);
sending, by the first application, a request to a server, (see, Fig. 2, and detailed description, including, Computing applications 180a-d communicate the request to the server computer 20b operating computing application 180a over communications network 160. The request is processed by computing application 180a, as described allowing them to transmit and receive various data between themselves and cooperating communications networks and other communications devices (or computing devices). For example, and as shown in FIGS. 4-7, mobile telephone 402 communicates data to wireless voice provider communications network 404. In turn, wireless voice provider communications network may cooperate with a central office (CO) 406 of a telephone communication network. The CO, providing connections to telephones 408, in turn may cooperate with a voice XML server 416 that itself is connected to the Internet 444, para. 0033);
after the remote session is established, receiving, by the first application, redirected content via the remote session, wherein the redirected content is associated with identification of whether to redirect information via the remote session (see, Fig. 11, after an authentication step 1130, detailed description, including, After receiving an indication of the directories and data accessible to them, participating users may choose to perform a number of procedures, including, forwarding a file or files stored in data files data store 420 to another user, downloading a file to the requesting participating users' computing device (e.g. mobile phone 402, telephone 408, pager 410, PDA 412, pocket-PC 414, client PC 422), or manipulating the remotely stored data directories and/or files, para. 0040); and 	
sending, by the first application, the redirected content to a second application executing on the client device to render the redirected content (see, detailed description, including, as shown above, and Requests for performing these or any other type of data access function/operation are formatted by the participating users' requesting devices, forwarded over remote data access system 400, and processed by remote access application 425, para. 0040).  (The bolded underling is added for emphasis).

The Examiner believes that a close review of the applied prior art teaches or discloses the information allegedly not found by the Applicant.
For example, the bolded underlined portion of the final element and the referenced section of Koch, indicates data access and functions include the remote data 
Further investigation of the remote data access system 400, and remote access application 425, leads to a description of these elements at, for example para. 0038:

    PNG
    media_image1.png
    193
    792
    media_image1.png
    Greyscale

As disclosed, the request from a requesting device, is processed through to include the remote data access system 400, and remote access application 425.  Once received back at the requesting device, “the files are displayed by exemplary computing application 180a-d (not shown) using an interface ….”.  The indication of exemplary computing application 180a-d, provides the possibility of four separate applications, any one of which is interpreted as a second application executing on the client device to render the redirected content, as claimed (see, para. 0038). 
Since all of Applicant’s arguments and allegations rise or fall with this alleged failure of Koch’s disclosure, the other arguments and allegations are rendered moot.
Accordingly, the earlier rejection of the claimed invention is maintained, and further strengthened in view of the above.  
Applicants are also reminded that the entire reference should be reviewed when preparing responses. 
Claim Interpretation

The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0187955 A1 to Koch.
	With regard to claim 1, Koch discloses:
1. 	A method comprising: 

 	sending, by the first application, a request to a server, (see, Fig. 2, and detailed description, including, Computing applications 180a-d communicate the request to the server computer 20b operating computing application 180a over communications network 160. The request is processed by computing application 180a, as described below, to execute the request for data delivery, para. 0031) the request being configured to cause the server to monitor for updates associated with the remote session (see, Fig. 3, and detailed description, including, these communication devices (or computing devices) maintain a number of communications network connections allowing them to transmit and receive various data between themselves and cooperating communications networks and other communications devices (or computing devices). For example, and as shown in FIGS. 4-7, mobile telephone 402 communicates data to wireless voice provider communications network 404. In turn, wireless voice provider communications network may cooperate with a central office (CO) 406 of a telephone communication network. The CO, providing connections to telephones 408, in turn may cooperate with a voice XML server 416 that itself is connected to the Internet 444, para. 0033); 
wherein the redirected content is associated with identification of whether to redirect information via the remote session (see, Fig. 11, after an authentication step 1130, detailed description, including, After receiving an indication of the directories and data accessible to them, participating users may choose to perform a number of procedures, including, forwarding a file or files stored in data files data store 420 to another user, downloading a file to the requesting participating users' computing device (e.g. mobile phone 402, telephone 408, pager 410, PDA 412, pocket-PC 414, client PC 422), or manipulating the remotely stored data directories and/or files, para. 0040); and 	
 	sending, by the first application, the redirected content to a second application executing on the client device to render the redirected content (see, detailed description, including, as shown above, and Requests for performing these or any other type of data access function/operation are formatted by the participating users' requesting devices, forwarded over remote data access system 400, and processed by remote access application 425, para. 0040). 
With regard to claim 2, Koch discloses:2. 	The method of claim 1, wherein the determining to establish the remote session comprises obtaining at least one of a username or a password of the user (see, detailed description, including, user authentication data store 424 receives a password associated with a user ID in the authentication request, para. 0037). 


With regard to claim 5, Koch discloses:5. 	The method of claim 1, wherein the redirected content comprises page content that is retrieved by the server and redirected to the client device (see, as above claim 1, and forwarding a file or files stored in data files data store 420 to another user, downloading a file to the requesting participating users' computing device (e.g. mobile phone 402, telephone 408, pager 410, PDA 412, pocket-PC 414, client PC 422) pocket-PC, and client PC, are interpreted as receiving, page content, para. 0040). 
With regard to claim 6, Koch discloses:6. 	The method of claim 1, wherein the second application comprises a remoted web browser instance executing on the client device (see, detailed description, including, Specifically, WAP device 402a may connect to wireless data provider 448 through WAP gateway server 438, and wireless PDA 412 may connect to wireless data provider 448 through web access gateway 440, para. 0034).

With regard to claim 10, claim 10 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 11, claim 11 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 3 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 5 (a method claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 14, claim 14 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of U.S. Patent Application Publication No. 2017/0346758 A1 to Dimitropoulos.
With regard to claim 4, Koch fails to explicitly disclose: 4. 	The method of claim 1, wherein the first application comprises a virtual machine receiver.
Dimitropoulos discloses: 
the first application comprises a virtual machine receiver (see, detailed description, including, The apparatus can also include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, a cross-platform runtime environment, a virtual machine, or a combination of one or more of them, para. 0126). 
 	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Dimitropoulos before her, and before the effective filing date of the invention, to incorporate the attributes of Dimitropoulos that specifically include an virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database.


8. 	The method of claim 1, further comprising sending, by the first application, a uniform resource locator (URL) to the server, wherein the redirected content is associated with the URL. 
Dimitropoulos discloses: 
further comprising sending, by the first application, a uniform resource locator (URL) to the server, wherein the redirected content is associated with the URL (see, detailed description, including, The request for content can include an application profile identifying an application executing on the client device 225. The request for content can include an identifier for the information resource or the content element. For example, the request for content can include Uniform Resource Locator (URL) referring to a specific resource such as a webpage, para. 0056). 
	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Dimitropoulos before her, and before the effective filing date of the invention, to incorporate the attributes of Dimitropoulos that specifically include an virtual machine receiver that creates and or cooperates within an execution environment for the computer program in question and operates with, for example a database or other storage, and can determine, for example terms associated with an event, and gather other relative events from a database, and also includes a well-known content request module using, for example, URL.
With regard to claim 12, claim 12 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations 
With regard to claim 16, claim 16 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 8 (a method claim) and is therefore rejected using the same art and rationale set forth above.
  	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of U.S. Patent Application Publication No. 2018/0108158 A1 to Sharma et al. (hereinafter Sharma).
	With regard to claim 7, Koch fails to explicitly disclose:
	The method of claim 1, wherein the redirected content comprises locational and clipping information for a window frame of the second application.
	Sharma discloses:
	the redirected content comprises locational and clipping information for a window frame of the second application (see, detailed description, including, The photo text generation system 110 utilizes the selected rect 214 as a clipping mask rect inside which the input text 216 will be written. A clipping mask is created in the location of the selected rect 214 that incorporates the shape of the input text 216. The photo text generation system 110 utilizes the input image 202 as a top layer of a clipping set and utilizes the input text 216 as a bottom layer of the clipping set, with the input text 216 location corresponding to the selected rect 214 and having a size corresponding to the size of the selected rect 214, para. 0054).
	It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Sharma before her, and before the effective filing date of the invention, to incorporate the attributes of Sharma that specifically include a “clipping” mask operation, that also involves a rectangular section or selection, the so-called “rect” or a “location”. Sharma, as described in relation to Fig. 8, operates to determine which of the generated rects correspond to visually simpler regions of the image. This determination includes determining edges and object boundaries in the image. Pixels with large gradient values are frequently edge pixels and are be utilized to detect edges in an image, para. 0051).
With regard to claim 15, claim 15 (an apparatus claim) (with the addition of at least one processor, see, Koch, Fig. 1, and client computer 20, all computers contain at least one processor, and a memory, Koch, Fig. 1) recites substantially similar limitations to claim 7 (a method claim) and is therefore rejected using the same art and rationale set forth above.

	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of U.S. Patent Application Publication No. 2010/009516 A1 to Morse et al. (hereinafter Morse).
	With regard to claim 17 Koch, fails to explicitly disclose, by a web browser on a client.

	Morse discloses: the incorporation of a web browser on a client (see, detailed description, including, as will be appreciated, web pages 240a-240c may have differing content, and each may be defined in any current or future developed format including, without limitation, HyperText Markup Language (HTML), eXtensible HTML (XHTML), Wireless Application Protocol (WAP), eXtensible Markup Language (XML), etc.  Each of web pages 240a-240e contains a respective one of widgets 242a-242c, which supports secure communication with browser 210 of client device 204, para. 0023).
It would have been obvious to one having ordinary skill in the art, and having the teaching of Koch and Morse before her, and before the effective filing date of the invention, to incorporate the attributes of Morse that specifically include web pages 240a-240c may have differing content, and each may be defined in any current or future developed format including, without limitation, HyperText Markup Language (HTML), eXtensible HTML (XHTML), Wireless Application Protocol (WAP), eXtensible Markup Language (XML), etc.  Each of web pages 240a-240e contains a respective one of widgets 242a-242c, which supports secure communication with browser 210 of client device 204. This determination includes determining edges and object boundaries in the image. Pixels with large gradient values are frequently edge pixels and are be utilized to detect edges in an image, para. 0051).
in which the communications network 160 is the Internet, for example, servers 10a and 10b can be Web servers with which the communication and/or computing devices communicate via any of a number of known protocols, such as, hypertext transfer protocol (HTTP) or wireless application protocol (WAP), as well as other innovative communication protocols. Each computing device can be equipped with computing application 180a, 180b, 180c, and 180d, for example, to gain access to the servers 10, para. 0028).

With regard to claim 18, claim 18 (a method claim) recites substantially similar limitations to claim 2 (a method claim) (with the addition of Morse) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a method claim) recites substantially similar limitations to claim 3 (a method claim) (with the addition of Morse) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 20, claim 20 (a method claim) recites substantially similar limitations to claim 8 (a method claim) (with the addition of Morse) and is therefore rejected using the same art and rationale set forth above.
 	A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        3-3-2022